Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the numbers and letters in FIG. 4 do not measure at least .32 cm. (1/8 inch) in height and they are placed upon hatched or shaded surfaces.  Further, every line, number, and letter is not durable, clean, black, sufficiently dense and dark.  The use of shading in views is encouraged only if it aids in understanding the invention and if it does not reduce legibility.  In FIG. 4, the small size of the numbers and letters and the light, choppy font combined with the use of shading make portions of the drawing illegible.  See MPEP 37 C.F.R. 1.84 sections (l), (m), and (p).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1-6, 8-13, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest in combination with the other recited limitations:
A method, comprising: obtaining a simultaneous interpretation signal in a live broadcast, wherein the simultaneous interpretation signal comprises audio information for translating the voice information in the source signal; performing voice recognition on the simultaneous interpretation signal in real-time to obtain corresponding translation text; delaying the simultaneous interpretation signal to obtain a first delayed signal; sending at least one of the first delayed signal or the corresponding translation text as subtitles to a proofreading interface; displaying the subtitles in columns in the proofreading interface in a chronological order; the method further comprising an editing countdown corresponding to each subtitle displayed in a column; and in response to determining that there is no remaining time of an editing countdown corresponding to each subtitle displayed in a column, removing each subtitle in the column from the proofreading interface.
The closes prior art Ishihara (JP 2008-199117 A) discloses a method of processing a live broadcast signal, containing video and audio; performing speech recognition in real-time on the audio to obtain subtitles; delaying the video and audio; proofreading the subtitles by a human; and displaying the delayed video and audio with the subtitles.  However, Ishihara does not disclose a simultaneous interpretation signal in the live broadcast that comprises audio for translating the audio from the live broadcast; delaying the simultaneous interpretation signal; displaying the subtitles in columns in the proofreading interface in a chronological order; and in response to determining that there is no remaining time of an editing countdown corresponding to each subtitle displayed in a column, removing each subtitle in the column from the proofreading interface.
Another closest prior art Shinto (JP 2012-105234 A) discloses a method including obtaining video and audio; performing speech recognition on the audio to obtain subtitles; displaying the video, audio, and subtitles on a editing screen for a human editor to proofread, the subtitles displayed in chronological order; displaying a remaining editing time during which one of the subtitles can be edited; and when the remaining editing time becomes zero, moving the subtitle to a caption display area of the screen.  However, Shinto does not disclose a simultaneous interpretation signal in the live broadcast that comprises audio for translating the audio from the live broadcast; delaying the simultaneous interpretation signal; displaying the subtitles in columns in the proofreading interface; and in response to determining that there is no remaining time of an editing countdown corresponding to each subtitle displayed in a column, removing each subtitle in the column from the proofreading interface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424